Warren E. Burger: We'll hear arguments first this morning in 77-10, Exxon Corporation against the Governor of Maryland and the related and consolidated cases. Mr. Simon you may proceed whenever you're ready.
William H. Simon: Mr. Chief Justice and may it please the Court. Appellants challenge the constitutionality of the paragraphs B and C of Chapter 854 of the Maryland Statutes to which I would devote 20 minute and paragraph D of the same statute to which I would devote 10 minutes under the Commerce Clause and the Supremacy Clause of the Constitution respectively. Paragraph B of the Maryland Act provides that after July 1, 1974, no producer or refiner may open a new service station in Maryland operated by company employees and paragraph C provides that after July 1, 1975, no producer or refiner may operate an existing service station by company employees. As of July 1, 1974 only 6%, 233 out of 3800 of the service stations in Maryland were company operated and only 197 of those by refiners. No crude oil has ever been produced in Maryland and it is unlikely that any ever will be. There is no refinery in Maryland and the state's ecology procedures are such that it is unlikely that there will be any refinery in Maryland at least in this century. And thus all gasoline sold in Maryland is imported into the state in interstate commerce and all refiner marketers in Maryland are out of state firms. To make the purpose of paragraphs B and C crystal clear, in 1975 the legislature enacted an amendment to the statute which expressly provided that all service stations must be operated by dealers. The statute's legislative history, the proceedings in the State Courts and the briefs in this Court, all make crystal clear that the purpose of the statute is to insulate major brand dealers from the competition of more aggressive lower priced merchants and to ensure that Maryland motorists and those who travel into the state will not receive the benefits of service stations that are company operated and are price cutters who sell at lower prices and do eliminate that competition from the service station business in Maryland. The two alleged purposes which the Maryland Court of Appeals gave to sustain the validity of the statute are first that it will prevent monopoly, although they concede that this service station business is highly competitive and many Maryland as well as Federal Laws already prohibit monopolies in any line of commerce and secondly that the statute would permit the fair and equitable rationing of gasoline in the event of emergencies. Although paragraph F of this very act so provides and in 1973 the Congress passed the Emergency Petroleum Allocation Act under which the federal government from that day to this has allocated gasoline supplies to service stations.
William H. Rehnquist: Mr. Simon there had been declining number of retail outlets in Maryland, haven't there, at the time this law was passed?
William H. Simon: Yes Mr. Justice Rehnquist and as will point out later, the number of service stations of any kind and all kinds whether or not this act prevails will continue to decline because the economics of high prices in gasoline going from the $0.20, $0.25 range of the 50s to the $0.60 and $0.65 range of current prices makes it essential that we have high volume stations that can operate more economically and not have the inefficient marginal stations. So there will be a diminution of stations no matter what.
William H. Rehnquist: You say it makes it essential, essential from whose point of view?
William H. Simon: First from the point of view of he who wants to compete for the motorist business and secondly for the motorist who wants to get the benefits of competition in the sale of his gasoline.
William H. Rehnquist: Well so essential that it can override Maryland policy on that point?
William H. Simon: Well as I understand the decisions of this Court, a statute which burdens interstate commerce will be sustained only if the local benefits are so persuasive and so important as to override the restraint on interstate commerce which they impose and we submit that this mere matter of fair allocation which is already being done by the federal government and preventing monopoly which is already prevented by many statutes does not justify the restraint on completion which this statute imposes. And may I add Mr. Justice Rehnquist I don't suggest for one instant that there will ever come a time when independent major brand service station dealers will go out of business. The fact is there are many people, I might add including me, who would rather pay a higher price for the extra service and the personal attention you get in a conventional major brand station. But there are also a lot of people who would rather forgo those services and go into a low price no service station and pump their own gas and save as much as $0.8 a gallon and what we advocate is that free competition should prevail, let the motorist make the choice and the mix of how many of each there will be will be decided by how many people want to go to each type of station.
William H. Rehnquist: Well you advocated before the Maryland Legislature and they have turned you down and the question now I suppose is whether you have a constitutional claim?
William H. Simon: Exactly, exactly.
Warren E. Burger: And now traditionally though, have not the price cutters, so they were called by the majors, have not -- the price cutters, the small independents who just bought their gas catches catch can than the people who supplied a major share of price competition in the market, I am not speaking of Maryland specifically but over the country generally.
William H. Simon: No Mr. Chief Justice the motorist may not know it but the large share, certainly not all of it but over 50% of the price cutting gasoline is supplied by integrated refiner suppliers. Ashland Oil is one of the appellants in this case. Ashland sells under its own brand in its home state area of Kentucky, but in Maryland it sells under the names Buy Low, Hi5, Payless, Redhead, names that one would never identify with the Ashland company and those stations sell on a purely price basis saving the customer a great deal of money. The undisputed testimony below was that those stations can't operate unless the management can control not only the operations of the station but the price because price is their key factor and those Ashland stations under those brand names --
Warren E. Burger: When you say the management, do you mean the management is running the station?
William H. Simon: Yes sir, tell him exactly how to run it so as to achieve all of the economies of scale and tell him what to price.
Thurgood Marshall: Aren't there some areas where they buy the gas directly from the big companies?
William H. Simon: I have no doubt that that is true Mr. Justice Marshall --
Thurgood Marshall: Delivered at night --
William H. Simon: Sir?
Thurgood Marshall: Delivered at night in --
William H. Simon: Oh, I don't believe that there is any secret made about it where it occurs, there is no secret about it where it occurs. One of our problems is defining exactly just what is a major, but there are many companies that I think everybody would call majors who sell 50% of their gasoline for resale unbranded and the --
Thurgood Marshall: Is that in the record?
William H. Simon: No sir, no sir. But it is in the record that Ashland which has five refineries around the country and it is in the record that there are 37 refiners in the United States who sell gasoline through service stations that they control and give little or no service, pump your own gasoline, you get a low price. Five of those people do business in Maryland and would be driven out of the state by this law and the other 32 foreclosed from Maryland and the best example I can give is the Hudson stations. There are 315 Hudson stations in the United States in 36 states, five of them in Maryland. Hudson is shown by this record to be one of the vigorous price cutters in the country. The state in it's brief to this Court refers to Hudson as one of the pure independent marketers and yet since the trial of this case Hudson has acquired a refinery and now that they have enhanced their position to compete as Mary Hudson, the president of that company, testified when she appeared on the witness stand in this case, she said when I buy that refinery if this law is upheld I'm going to be driven from the state and so you have the most vigorous competitor in the country in the selling of - low price gasoline who because she was successful enough to integrate backwards and get a refinery is now driven from Maryland.
William H. Rehnquist: Well is the state not entitled to prefer independently operated stations to the kind of perfect model of competition without violating the commerce clause?
William H. Simon: We say no Mr. Justice Rehnquist, no more then North Carolina was entitled to prefer North Carolina apples over Washington apples in the Hunt case.
William H. Rehnquist: Well Maryland isn't preferring Maryland oil over other oil in this case.
William H. Simon: No but Maryland is preferring Maryland dealers, the pinch on competition, the squeeze on interstate commerce comes at he retail level and Maryland is preferring the local retailers against interstate sellers of gasoline at retail.
Warren E. Burger: But are not these local retailers characteristically the price cutters?
William H. Simon: No sir, they are at the high price people. The local retailer Mr. Chief Justice is the man who sells --
Warren E. Burger: Perhaps I was not on the same wavelength in terms what they're called, I'm talking about the individual station the independent who buys this gas wherever he can get it including as you suggest 50% of the major producers output frequently goes to these independents and it sold without a brand name. Now do those people selling with no brand name except one they invent but may sell five different kinds of gasoline over a period of months under that name, are they not the price cutters in the Maryland as they are in most other states?
William H. Simon: I can't answer your question yes or no Mr. Chief Justice because the people that you obviously think as you drive down the street as an individual station who is a price cutter is more likely then not a part of a large chain. For example I would assume that you would never have thought that a Buylow station or a Redhead station on New York Avenue here just beyond the bridge is a station owned by Ashmond oil which is a very large company and has hundreds of stations around the country under various names selling low priced gasoline with minimum service. And what this act is designed to drive out of Maryland is those people who are the majority of what you had described as the independent, there independents but they are chains of independents and what the act is in designed to protect is the major brand dealer who sells at four to eight cents a gallon above these price cutters, selling his well advertised brand, fixing your tire, changing your sparkplugs, giving them any other services and that because of those services feeling he's entitled to a higher price but those are local people who had the local political influence that permitted -- that resulted in this statute being passed --
William H. Rehnquist: Why is Shell appealing here? Shell strikes me as a prototype of the kind of person you say would be protected by this act?
William H. Simon: Mr. Justice Rehnquist, it can be argued that Shell that I represent and Axon and there like would short termed be benefited by driving out these large chains of price cutters and I think in one sense they would. They would also be disadvantaged because it's important to them to be able to innovate with new types of stations, automated stations and the many other kinds of stations that are new and innovated. But the real reason that Shell and Axon and the likes of them oppose this statute is that this industry is over regulated now. There is relatively little area of competition left and what completion remains we want to preserve because we can live with vigorous competition but if regulation gets to the point where there is not competition, no oil company in my judgment will survive as a free enterprise company and we'll have public utility regulation.
William H. Rehnquist: Do you think the state of Maryland would be prohibited by the commerce clause from making a – the selling of gasoline a state monopoly?
Warren E. Burger: As Virginia does with liquor?
William H. Simon: Yes sir. I hadn't thought of that question Mr. Justice Rehnquist but I would say that they would be --
William H. Rehnquist: They couldn't do what Virginia has done with liquor?
William H. Simon: I think not. Liquor is in particularly different question because the amendment which repealed the Volstead Act gave the states a great deal of power over local distribution of whisky. Indeed the constitution under that, I forget the amendment, but it's the amendment that repealed the 18th Amendment even gives them the power to have local option with one county prohibiting sale all together and another county permitting at only at tables and another county state monopolies and so I think that then liquor situation would not be applicable and you could not have --
Thurgood Marshall: Mr. Simon on the question of the interest of these big companies, is there anything in the record about the problem between least stations and company owned stations, in Maryland?
William H. Simon: No sir, only the fact is that less than 5% of the major oil company stations in Maryland are company operated and 95% of them are --
Thurgood Marshall: (Inaudible) about the problem that I read about it in the newspapers?
William H. Simon: No sir that -- that the --
Byron R. White: Mr. Simon would you tell me how the -- you arguing burden on interstate commerce, how does it burden the interstate commerce? All the gas that may want to come in to Maryland from out of state will still come?
William H. Simon: Yes sir but it burdens into respect Mr. Justice White. One out of state refiner marketers will be denied access to this market.
Byron R. White: Which market?
William H. Simon: The Maryland market they will be prohibitive from selling at retail in Maryland.
Byron R. White: So how does that burden interstate commerce?
William H. Simon: Because it denies them access that this Court has said many times that we all --
Byron R. White: Well let's say you have company owned station and you move -- and you supply your own stations and you have storage tanks at the stations you're keeping full and are you suggesting I guess you're that the sale by your company owned station out of that supply that's stored supply to a -- to a motorist is interstate commerce?
William H. Simon: Certainly it affects interstate commerce and –-
Byron R. White: Well, it isn't thought is it?
William H. Simon: Well there are many Sherman Act cases involving retail sales of gasoline where this Court has held that the --
Byron R. White: I know but that is -- that maybe a Sherman act matter of effect but I'm talking about the constitutional burden on interstate commerce.
William H. Simon: Well if the burden on --
Byron R. White: Just because something affects interstate commerce, it doesn't mean its an unconstitutional burden?
William H. Simon: No sir, no sir, but may I give you this example. Just last week in Raymond Transport verses Rice, this Court held that Wisconsin could not constitutionally limit Raymond Transport to 55-foot transports. Now there isn't any question they could use 55-foot transports to go through Wisconsin. Wisconsin didn't say you got to stay out of the state, but this Court said it was a burden on interstate commerce to tell them they couldn't go through Wisconsin with 65-foot transports or anything over 55-foot because Wisconsin was unable to show any local benefits that outweighed the restraint of the economies of operation and the --
Byron R. White: Let me ask you -- are there any examples in, I suppose there must be a lot of them, where the out of state or the out of state refiner or wholesaler sells directly to a consumer other than through a company owned station?
William H. Simon: If you mean consumer literally yes Mr. Justice White.
Byron R. White: Say there's a big truck line that uses gasoline and so you -- do you send your supply you're tank wagons directly to them, from out of state directly to them?
William H. Simon: Yes sir. The Shell --
Byron R. White: Is that -- does this forbid that?
William H. Simon: No sir this law relates solely to dealers Your Honor.
Byron R. White: So I can be a dealer if you sell -- why does that exempt that?
William H. Simon: This law applies solely to service -- retail service stations.
Byron R. White: Yeah but you're selling at retail to this truck line?
William H. Simon: Yes it but the law does not prevent it. The law --
Byron R. White: Well, then I ask you again how does it burden interstate commerce --
William H. Simon: It burdens -- it burdens interstate commerce Mr. Justice White in two reasons, in two ways; one it prevents on out of state refiner from operating a retail gasoline station --
Byron R. White: And selling direct to the consumer?
William H. Simon: And selling direct to the consumer and secondly it dines the consumer the benefits of competition furnished to him by out of state refiners. Let me give you a the most ridiculous example. Under this law Sears Roebuck will continue to be perfectly free to have a gasoline station in conjunction with a Sears Roebuck store selling gasoline at retail, but Montgomery Ward will be prohibited from having the identical facility because Montgomery Ward is a subsidiary of Mobil Oil Company and therefore Montgomery Ward can't have that retail station in front of their store but Sears Roebuck can.
William H. Rehnquist: But the commerce clause isn't though basically protect consumers, it's to prevent barriers erected by one state to people who want to do business and then on the same terms as people who are there?
William H. Simon: Exactly, exactly Mr. Rehnquist Justice, I couldn't have said it better. We want to do business in Maryland at retail on the same basis as the local retail dealers. That's exactly what we want. We want to do business in -- at retail on the same basis that they do and this act says we can't do it just --
William H. Rehnquist: Well all you have to do is sell your gas to an independent retailer.
William H. Simon: Yeah but then we can't do business at retail. It denies us the right to sell gasoline at retail to motorists.
Byron R. White: Well, here -- but critical your argument then is selling -- that selling gasoline at retail to motorists in Maryland is a matter of concern to interstate commerce.
William H. Simon: Yes Mr. Justice White because --
Byron R. White: Within the meaning of the constitution --
William H. Simon: And having in mind that there are no refineries in Maryland, it's all out of state gasoline, having in mind that these refiners like Ashland sell a very substantial part of their refinery runs of gasoline through their own retail stations on a basis of low price. And they outsell these major brand dealers four and five to one because of their low prices and this law would say you got to get out of the state and you either close down that station or lease it to someone and have no control over the manner in which he operates it and we say that's a restraint on interstate commerce exactly like in Pike versus Church, Bruce Church, exactly like in a Hunt versus Washington and Apple, exactly like in Raymond Transport versus Rice, exactly like Cottrell versus A&P, all very recent cases of this Court, all to the same effect. Now if I may, I would like to switch to paragraph D of the statute which we attack on the basis of its being repugnant to and frustrating Sections to A and B --
Byron R. White: I take it your only attack on the sections you've been talking about as the burden on interstate government?
William H. Simon: Yes Your Honor.
Byron R. White: You're not claiming a privilege and immunity to be able to sell at retail if Maryland people can sell at retail?
William H. Simon: No, no Mr. Justice White.
Potter Stewart: Well one of the -- one of the appellants is right relaying on the Due Process Clause of --
William H. Simon: Yes Continental relies on the Due Process Clause but I believe Mr. Justice Stewart and their basis is that as to sea which applies to stations in already existence. They say if you don't want us to build anymore, why we can live that but if you -- want us to tear down our existing stations that deprives us of due process. That is I think another way of saying what I've said under the commerce clause --
Potter Stewart: But – argument under the commerce -- it's under the different provision of the Constitution.
William H. Simon: Yes it is Mr. Justice Stewart.
Warren E. Burger: Mr. Simon we've been taking up a good deal of your time, and perhaps we do the same with your friends, we'll enlarge the time for 10 minutes for you and that will enable the Attorney General to give his colleague equal time if he wishes to, you'll have an additional 10.
William H. Simon: Thank you sir. On paragraph D, the Maryland statute provides that if a supplier reduces his price to one customer, one dealer customer; he must grant that price reduction to every dealer in the state. And that means if you have a competitive controversy in Baltimore which requires you to reduce your price in Baltimore; you must make that price reduction throughout the entire State of Maryland. And we believe that to require a supplier to make a state-wide price reduction, if he grants a local individual price reduction, is contrary to the precompetitive rights which this Court has held a seller has under Section 2(b) of the Robinson-Patman Act to meet competition in individual competitive situations and must therefore be invalidated under the doctrine of Perez versus Campbell and Jones versus Rath Packing company. The Act is due to Section D also is in conflict with Section 2(a) of the Robinson-Patman Act which makes unlawful price discriminations only where they injure competition. This requires the state-wide lowering of price without regard to injury to competition and Section 2(a) makes unlawful a primary line price cut which injures a competitor of the seller which is likely to be triggered and caused when we reduce our price state-wide and thereby extend a Baltimore price war to Cumberland, Maryland let's say where there had been no price war previously.
John Paul Stevens: Mr. Simon, can you give me an example of compliance with the Maryland Statute that would violate the Robinson-Patman Act?
William H. Simon: Yes, the example I just gave --
John Paul Stevens: That to have a uniform price throughout the state, you don't have a price discrimination?
William H. Simon: Well, let's assume for the moment that you have a price war in Baltimore.
John Paul Stevens: Whatever caused it, as long as your price is uniform throughout the state, you don't have price differential to even trigger 2(a).
William H. Simon: Well you have two problems Mr. Justice Stevens; one is Maryland borders the District of Columbia -- Virginia --
John Paul Stevens: Are you talking about differential between the State of Maryland and nearby states?
William H. Simon: Yes sir, I am talking about Silver Spring --
John Paul Stevens: But don't you always have where you have different taxes and that sort of thing, isn't there typically a price differential when you cross state lines?
William H. Simon: There are typically differentials, but where a price war gets the differential to six, seven, eight, nine cents a gallon, that is not the kind of differential that is typical and you can have the problem of a differential with the dealer across the street at the state line particularly in the State of Maryland which borders so many states and where there are so many cities like Washington and Wilmington that are literally across the street from Maryland.
John Paul Stevens: It's the remote possibility, isn't it, six to seven cent differential between a uniform price throughout the State of Maryland and price across the State of Maryland?
William H. Simon: Well I must confess to you Mr. Justice Stevens that I am positive in my own mind that the authors of this bill intended to make -- giving a price assistance to a dealer so costly that it would never be done.
John Paul Stevens: Doesn't the state have the authority to do that? Say that in Maryland you got to charge uniform prices and if you do charge uniform prices, you don't violate the Robinson-Patman Act?
William H. Simon: Not at all. It is contrary to the philosophy of the Robinson-Patman Act. The Robinson-Patman Act in Standard Oil case --
John Paul Stevens: -- contrary to the 2(b) of the Robinson-Patman Act, but the basic philosophy of the Robinson-Patman Act is very similar. It's also anticompetitive statute. I don't like it at all, but I don't see the inconsistency?
William H. Simon: But Mr. Justice Stevens, I am sure you know that this Court has many times sought to balance the anticompetitive problems of Robinson-Patman with the Sherman Act. And this Court's opinions in Robinson-Patman have sought to strike a fine balance between the anticompetitive aspects of one and the pro-competitive aspects of the other. And everything this Court has done in that regard is wiped out by Maryland by saying we just aren't going to have competition in this state in the sale of gasoline.
William H. Rehnquist: Well –-
John Paul Stevens: If Maryland said that gasoline will be sold at $0.75 a gallon in our state, would that be unconstitutional?
William H. Simon: Well, I think so. I think that's exactly what this Court said in Mr. Justice Burton's opinion in the first Standard Oil case that it would not construe Robinson-Patman as permitting. The Court said in the first Standard Oil case that Robinson-Patman was intended to protect competition, not competitors, that Robinson-Patman was intended to promote competition, not prevent competition, that Robinson-Patman would not require a seller to ruinously lose his biggest customer because he couldn't meet the competition and then be forced to raise his price to remaining customers to make up for that volume. You recall there are many discussions in Mr. Justice Burton's opinion there in which he says we don't construe the act as a congressional intent to eliminate this competition. Now, I can see Congress --
Byron R. White: You are saying that although Congress says you don't violate the Robinson-Patman Act if you are lowering your price to meet the price of a competitor, you are saying that a state may not have the contrary rule, a state may not say that you may not lower your price to meet the price of a competitor, are you suggesting that?
William H. Simon: Yes, because I say that frustrates the congressional intent of Congress --
Byron R. White: Well it was just saying – all Congress has said as you don't violate the Robinson-Patman Act if you do that?
William H. Simon: But the Robinson-Patman Act represents Mr. Justice White a congressional policy.
Byron R. White: It doesn't say -- Robinson-Patman doesn't say you have to?
William H. Simon: No sir. But in 2 (b) this Court --
Byron R. White: And the state just says you can?
William H. Simon: But, in 2(b) this Court has held that Congress gave sellers an absolute right to reduce their price to meet competition.
William H. Rehnquist: Well, a minute ago you said how Robinson-Patman has been so tempered by the Sherman Act and now you say it's a fundamental congressional policy.
William H. Simon: Well, I don't suggest for a minute that this Court has amended the Robinson-Patman Act in any of its decisions. What I said to Mr. Justice Stevens was that in interpreting the Robinson-Patman Act, this Court has consistently tried to reconcile it with the Sherman Act and to give it that construction which would permit both to live side by side. And that national policy which is reflected in the Robinson-Patman Act guarantees one the right to reduce his price in individual competitive situations to meet the lower price of the competitor which this statute would take away --
William H. Rehnquist: It simply says he doesn't violate the Robinson-Patman Act if he does that?
William H. Simon: Yes. And that is a statute which represents congressional policy and which the State of Maryland we say cannot enact a law under the Supremacy Clause to deprive us of the rights given by the Robinson-Patman Act.
William H. Rehnquist: Well you say then the Robinson-Patman which the Court has viewed is kind of an intrusion on the Sherman Act nonetheless preempts the field when it comes to the state legislature?
William H. Simon: I would not go so far as to say the Court has viewed it as an intrusion. I know that what Mr. Justice Stevens was referring to was that many commentators have said the acts are inconsistent. But, this Court has never gone that far, and all that I can say this Court has done is to say that we are going to construe Robinson-Patman consistent with the policy of promoting competition and I say that is federal policy which is frustrated by this Maryland Statute.
Harry A. Blackmun: Mr. Simon, let me put it this way, because I am slightly confused, are you arguing that there is a constitutional right to engage in conduct that is protected by the 2(b) defense?
William H. Simon: Well, I think the short answer is, yes, a little longer answer is that under the Supremacy Clause of the constitution we say that the State of Maryland cannot deprive us of a competitive right which the Congress has granted under 2(b) and which this Court in 1951 in Standard Oil said was an absolute defense to a charge of price discrimination no matter how serious the harm and the injury were that it caused.
Harry A. Blackmun: Well, it just seems to me you are arguing that there is a constitutional right to engage in something that's protected by a 2 (b) defense. I am not sure that follows, but may be I misconstrue your argument.
William H. Simon: Well, I think Mr. Justice Blackmun we have exactly the problem that was in Perez where the Bankruptcy Act said that if you go through -- you're discharged in bankruptcy, you don't owe anybody any money anymore, and the State of Arizona passed a law which says if you have a judgment against you for negligence in operation of an automobile, you may not get a driver's license till you pay that judgment. And this Court held in Perez that the Arizona Law was unconstitutional because it conflicted with the Federal Bankruptcy Law that said once you gone through bankruptcy, you didn't owe the money. The same thing is true in the Rath Packing case decided just this last term by this Court where California passed a statute saying that packaged meats had to be measured by their weight at the place where they were sold. And federal law said packaged meats had to be measured by their weight at the place where they were packed. And of course depending on the moisture of the climate, the meat will either gain weight or lose weight after it leaves the factory and the California Law was held invalid because it conflicted with the Federal Law and one could not comply with the Federal Law and the State Law at the same time.
Byron R. White: But now the Robinson-Patman Act doesn't require anybody to lower his price to meet a competitor?
William H. Simon: But the one thing -- and I believe --
Byron R. White: And all it does is permit them to do it without violating Robinson-Patman Act and you are saying Maryland cannot prevent meeting competition that way?
William H. Simon: But Federal Law, Federal Policy which is reflected not only in the Sherman Act but in the Robinson-Patman Act as well is pro-competition. It's more competition. And anything that says that if you reduce your price to one customer in Baltimore, you've got to reduce it to every customer far west as --
Byron R. White: That certainly is the effect of the law?
William H. Simon: It's anticompetitive Mr. Justice White, it seeks to make the price of reducing the cost.
Byron R. White: It costs you; it's really going to cost you, right?
William H. Simon: It seems to make the cost so high --
Byron R. White: That you are not going to lower the price?
William H. Simon: That nobody will do it and certainly if they passed the law and said, you couldn't reduce your price, that would be unconstitutional.
Byron R. White: Would you mind if I went back to your first argument just for a moment?
William H. Simon: No sir.
Byron R. White: I take it that Maryland Law does not forbid just chains of wholesalers -- from a wholesaler who owns a chain of service stations to operate in Maryland.
William H. Simon: As introduced, it did.
Byron R. White: Yes, but it doesn't.
William H. Simon: And the wholesalers that have a little more power have a --
Byron R. White: Let's assume -- well, however it came about, let's assume I have a wholesaling chain of service stations, the headquarters are in Pennsylvania and they buy their gasoline from producers or refiners and have their own delivery system from outside the state into Maryland and they have a string of stations in Maryland, now that's not forbidden by them?
William H. Simon: So long as you do not integrate backward and buy a little refinery, you are exempted.
Byron R. White: So it's a discrimination against producers and refiners, it isn't – it's not a -- why is it a discrimination or a burden on the state commerce?
William H. Simon: Because --
Byron R. White: That kind of commerce is going to --
William H. Simon: Because the record shows that it is the out of state refiners who produce the competition in the marketplace in Maryland, and that it is that very competition which the legislature sought to eliminate to protect the high price major brand dealers so they wouldn't have to compete with these lower price people.
Byron R. White: The interstate -- the Constitution doesn't say that every burden on competition is bad. It says that it forbids burdens on interstate commerce.
William H. Simon: Yes sir, but I can only say Mr. Justice White that this burden is far greater than that one in Hunt or in Raymond Transport or in Cottrell or in the Bruce case, the cantaloupe case in Arizona for this far greater restraint on competition here than in any of those cases.
William H. Rehnquist: But they didn't turn competition, they turned down commerce, didn't they, the movement of goods?
William H. Simon: But in each of those cases the restraint on commerce was much less than that here. In the Rice case last week as I say, all it required is that the fellow run a smaller truck. It didn't say he couldn't run through there, just says a guy use a 55 foot truck --
Byron R. White: But in the long run the same amount of gasoline is going to come into Maryland, isn't it?
William H. Simon: But, it's going to cost the Maryland motorist a lot more money, a lot more money.
Byron R. White: May be.
Warren E. Burger: You are going to end your rebuttal time now.
William H. Simon: I appreciate the extra time and I realize I understand --
Byron R. White: May I ask you one question before you sit down? Do you happen to recall if during the -- back in 1930s or 1920s when a lot of states were enacting legislation prohibiting chain stores from coming in, were those statutes ever challenged on this sort of ground, do you know?
William H. Simon: No sir, at least not in the oil industry.
Byron R. White: I am not talking about the retail grocery business actually.
William H. Simon: I do not know of any challenge. I do know that they were graduated tax on the number of units you have, and I do not know whether they remembered them well, but I --
Byron R. White: Yeah, I know you would. That's right. Thank you.
William H. Simon: Thank you.